Citation Nr: 1725002	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force in June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the VA RO in Providence, Rhode Island.

The Board notes in the Veteran's Form 9 Appeal the Veteran appealed a decision by the RO denying service connection for PTSD.  The Veteran has subsequently been service-connected for PTSD and this issue is no longer before the Board. 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's diabetes mellitus requires an oral hypoglycemic agent, insulin injection, and restricted diet.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).    





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in June 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his VA treatment records, and his VA examinations.  The Board acknowledges the VA did not send a letter to the Veteran explaining the necessary evidence to support an increase in rating for his diabetes; however, the Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received VA examinations in November 2010 and January 2017 and the Board finds both examinations adequate.  Accordingly, the Board's duty to assist has been fulfilled. 

I.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).  Under this Diagnostic Code a 20 percent rating reflects diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process and not rated separately. 

The Veteran is currently rated at 20 percent for his diabetes mellitus.  He indicated he was hospitalized in October 2011 due to extremely high glucose numbers and dehydration.  The Veteran stated he was given insulin and he was subsequently prescribed Metformin.  The Veteran noted he is required to be on a strict diet which if not followed could cause "serious fatal reactions."    

The Veteran was diagnosed with diabetes mellitus in 2006 and the evidence of record includes his medical records from VA hospitals documenting his treatment.  At his November 2010 VA examination, the examiner noted the Veteran had not had any ketoacidosis or hypoglycemic episodes.  The Veteran was also not required to follow a special diet and was not restricted in his abilities to perform strenuous activities.  He had a prescription for Metformin, a non-insulin medication.  Furthermore, the examiner noted the Veteran did not have any complications related to his diabetes.  

The Veteran's most recent VA examination occurred in January 2017.   At this examination the examiner noted the Veteran's diabetes was managed by a restricted diet and he was prescribed an oral hypoglycemic agent and an insulin injection once per day.  However, the Veteran was still not required to regulate his activities because of his diabetes and he did not suffer any additional complications because of his diabetes.  The Veteran told the examiner he suffered from ketoacidosis and hypoglycemia less than twice per month and that he was hospitalized once due to a ketoacidosis episode.  The examiner concluded the Veteran's diabetes is a moderate level of severity and that it did not functionally impact his ability to work.  

In evaluating a claim for an increase in benefits the Board must consider lay evidence and medical evidence.  The medical evidence of record including his treatment at the VA and his VA examinations fail to show the Veteran's activities are regulated because of his diabetes.  As noted above, medical evidence of restriction of activities is required.  Camacho, 21 Vet. App. 360.  Furthermore, in the Veteran's statements he indicated his diet is regulated but he does not contend that he has regulation of his activities in connection with his diabetes.  The Diagnostic Code provides an increase to 40 percent is warranted when the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  Because there is no evidence the Veteran's diabetes requires regulation of his activities, an increased rating to 40 percent is not warranted.    

The Board acknowledges the Veteran stated in his VA examination that he suffered from hypoglycemic and ketoacidosis episodes.  However, there is no medical evidence in the record showing the Veteran received treatment for these episodes.  The Board acknowledges the Veteran did receive treatment for his high glucose numbers; however, after this incident he was put on medicine to treat his diabetes.  Consequently, the Board finds the Veteran's statements provide low probative weight when compared to the medical evidence of record.

Therefore, the Board finds an increase in excess of 20 percent is not warranted at this time.  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.   

Additionally, a total rating based upon individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his diabetes mellitus renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.   


REMAND

VA has already confirmed the Veteran was exposed to herbicide agents while in service.  The National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

A VA examination is required when there is an indication that the disability may be associated with the Veteran's service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Because hypertension may be associated with herbicide agent exposure a VA examination is need to determine a nexus between the Veteran's disability and in-service exposure.  

Furthermore, the Veteran seeks service connection for hypertension as secondary to his service-connected diabetes mellitus.  The Veteran received multiple VA examinations relating to his diabetes mellitus and the examiners did discuss his hypertension.  However, the examinations did not provide an adequate opinion and rationale determining if the Veteran's hypertension was caused by or aggravated by his diabetes mellitus.  See 38 C.F.R. § 3.310 (2016).  Accordingly, a VA examination is also necessary to determine if the Veteran's hypertension is aggravated or caused by his diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such finding.

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is directly related to his herbicide agent exposure.  It is insufficient for the examiner to provide a negative opinion merely because hypertension is not a condition on the presumption list for herbicide agents. 

b. Whether it is at least as likely as not that the Veteran's hypertension was caused by his diabetes mellitus.

c. Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus.

The examiner must provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Then, readjudicate this claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


